ORDER
LIMBAUGH, District Judge.
The original claim in this case was made by plaintiff Federal Barge Lines, Inc., against defendants Granite City Steel Corporation and The Valley Line, alleging loss as the result of the sinking of barge HTC-28. Defendant Granite City Steel added Art’s Fleeting Service, Inc., as a third-party defendant claiming that if Granite City was responsible to Federal Barge, Art’s must reimburse Granite City. Art’s responded by counterclaiming against defendant and third-party plaintiff Granite City. After third-party defendant Art’s was brought into the case, plaintiff amended its complaint to include Art’s as a defendant.
Defendant Valley inserted also a claim against Art’s and Art’s counterclaimed against Valley. Defendants Granite City and Valley filed cross-claims against each other.
At trial, after the close of the plaintiff’s case, the Court dismissed the claim of plaintiff against defendant Valley as well *308as the plaintiff’s claim against Art’s. At that same stage, Granite City dismissed its claim against Art’s and Art’s dismissed its claim against Granite City.
At the close of all of the evidence, the Court dismissed the claim of Valley against Art’s and Art’s voluntarily dismissed its claim against Valley except any claim Art’s might have for attorney fees.
The ease was thereafter submitted. There remained for consideration, by the Court, plaintiff’s claim against Granite City and the respective cross-claims between Granite City and Valley.
On January 11, 1985, 608 F.Supp. 142, this Court, in order and memorandum opinion found that plaintiff and Granite City were equally responsible for the damages incurred by the sinking of barge HTC-28. In light of this determination, the Court dismissed the cross-claim filed by Granite City against Valley. The'Court erroneously failed to make the same determination concerning the cross-claim of Valley against Granite City.
IT IS THEREFORE ORDERED, for the purpose of clarifying the record, that the cross-claim of defendant Valley Line against Granite City is DISMISSED.